
	
		I
		111th CONGRESS
		2d Session
		H. R. 5409
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Miller of North
			 Carolina (for himself, Mr.
			 Baca, and Mrs. Maloney)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Residential Construction Loan Guarantee
		  Program to guarantee loans made to eligible home building companies for viable
		  building projects.
	
	
		1.Short titleThis Act may be cited as the
			 Residential Construction Lending
			 Act.
		2.Residential
			 Construction Loan Guarantee Program
			(a)EstablishmentThere is established within the Department
			 of the Treasury a program to be known as the Residential Construction
			 Loan Guarantee Program (hereinafter referred to in this section as the
			 Loan Guarantee Program).
			(b)Loan Guarantee
			 Program
				(1)PurposeThe
			 purpose of the Loan Guarantee Program is to guarantee loans made to eligible
			 home building companies for viable building projects.
				(2)ApplicationAn insured depository institution that
			 wishes to make loans that are guaranteed under the Loan Guarantee Program may
			 submit an application to the Secretary in such form and manner and containing
			 such information as the Secretary may require.
				(3)Selection
			 criteria
					(A)In
			 generalThe Secretary shall
			 approve any insured depository institution submitting a full and complete
			 application under paragraph (2) for participation in the Loan Guarantee
			 Program, and shall guarantee loans on a first-come-first-served basis.
					(B)Submission of
			 loansInsured depository
			 institutions approved for participation in the Loan Guarantee Program shall
			 submit each loan made by such institution as part of the Loan Guarantee Program
			 to the Secretary so the Secretary may confirm that such loan complies with the
			 requirements of this section.
					(4)Oversight
					(A)Loan
			 termsNot later than 7 days
			 after a loan guaranteed under the Loan Guarantee Program is originated, the
			 insured depository institution making such loan shall submit all information
			 about the terms and conditions of such loan to the Secretary.
					(B)Suspension and
			 termination authorityNotwithstanding paragraph (3), the
			 Secretary shall, not less than yearly, review all of the loans made by each
			 insured depository institution that are guaranteed under the Loan Guarantee
			 Program, and may suspend or terminate any insured depository institution's
			 future participation in the Loan Guarantee Program if the Secretary finds that
			 such institution has engaged in fraud or abuse with respect to the Loan
			 Guarantee Program, or has consistently made loans guaranteed under the Loan
			 Guarantee Program that are not repaid by the borrower in accordance with the
			 terms of the loan.
					(5)Loan
			 eligibilityA loan may only
			 be guaranteed under the Loan Guarantee Program if it meets the following
			 criteria:
					(A)Viable building
			 projectThe loan must be made for a viable building project, as
			 determined by the Secretary. In making such determination, the Secretary shall
			 consider housing demand, local government support, percentage of workforce, and
			 speculative units.
					(B)Eligible home
			 building companyThe loan
			 must be made to an eligible home building company, as determined by the
			 Secretary. In making such determination, the Secretary shall consider whether
			 such company is creditworthy, reputable, and has a record of successful
			 residential building projects.
					(C)Loan guarantee
			 amount limitationThe eligible home building company, or its
			 principals, must have a minimum net worth equal to the loan amount to be
			 guaranteed.
					(D)Use of
			 loanThe loan may only be used for the acquisition, development,
			 and construction of residential developments that have locally approved
			 development plans and that create immediate job opportunities.
					(E)Term
			 requirements
						(i)In
			 generalThe term of the loan shall be for no more than 5 years,
			 but may have an option to extend.
						(ii)Loan amount
			 limitationsThe loan shall be for an amount not to
			 exceed—
							(I)75 percent
			 loan-to-value on the land;
							(II)100 percent for
			 construction and development costs; and
							(III)80 percent of
			 the market value of the building project.
							(F)Interest
			 ratesNotwithstanding the provisions of the constitution of any
			 State or the laws of any State limiting the rate or amount of interest which
			 may be charged, taken, received, or reserved, the maximum legal rate of
			 interest on the loan may not substantively differ from the current average
			 market yield on outstanding marketable obligations of similar privately held
			 loans with remaining periods to maturity comparable to such loan.
					(6)Multiple
			 guarantees permitted; Aggregate dollar amount limitationA single eligible home building company is
			 permitted to have more than one loan guaranteed under the Loan Guarantee
			 Program, but the aggregate amount of all such loans guaranteed for a single
			 eligible home building company may not exceed the net worth of such company.
			 The Secretary may exempt an eligible home building company from the net worth
			 limitation of this paragraph if the Secretary determines doing so will advance
			 the purpose of this Loan Guarantee Program.
				(7)Government
			 guarantee
					(A)Level of
			 participationLoans
			 guaranteed under the Loan Guarantee Program shall be guaranteed at 80 percent
			 of the loan amount.
					(B)Payment of
			 accrued interest
						(i)In
			 generalAny insured
			 depository institution making a claim for payment on the guaranteed portion of
			 a loan guaranteed under the Loan Guarantee Program shall be paid the accrued
			 interest due on the loan from the earliest date of default to the date of
			 payment of the claim at a rate not to exceed the rate of interest on the loan
			 on the date of default, minus one percent.
						(ii)Loans sold on
			 secondary marketIf a loan described under clause (i) is sold on
			 the secondary market, the amount of interest paid to an insured depository
			 institution described in that clause from the earliest date of default to the
			 date of payment of the claim shall be no more than the agreed upon rate, minus
			 one percent.
						(iii)Interest
			 rateThe rate of interest to
			 be paid on a claim for payment on the guaranteed portion of a loan guaranteed
			 under the Loan Guarantee Program shall be established commensurate with Federal
			 Housing Administration rates, based on safety and soundness.
						(8)One-third of
			 guarantees to be made in areas with greatest unmet needNotwithstanding any other provision of this
			 section, not less than one-third of the funds made available under this section
			 to guarantee loans shall be used to guaranteed loans in areas of the United
			 States that have the greatest unmet need for residential construction
			 financing, as determined by the Secretary.
				(9)RegulationsThe
			 Secretary shall promulgate any regulations needed to carry out this section
			 through a notice and public comment period of not more than 60 days.
				(c)DefinitionsFor
			 purposes of this section:
				(1)Insured
			 depository institutionThe term insured depository
			 institution has the meaning given such term under section 3(c)(2) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)).
				(2)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary $15,000,000,000 to carry out this section.
			(e)Termination of
			 authorityThe Secretary’s
			 authority to make new loan guarantees under the Loan Guarantee Program shall
			 terminate after the 3-year period beginning on the date of the enactment of
			 this section.
			
